Citation Nr: 1017181	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a bilateral leg 
disability, to include as secondary to service-connected 
lumbosacral strain.  

2.	Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected lumbosacral strain.  

3.	Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.  

4.	Entitlement to an effective date prior to October 14, 
2008, for the award of a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from 
December 1968 to August 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied a rating in excess of 40 percent for lumbosacral 
strain; a November 2007 rating decision that denied service 
connection for sleep disturbances (apnea) and a bilateral leg 
disability, and a May 2009 rating decision that awarded TDIU, 
assigning an effective date of October 14, 2008.  

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35 has been raised, but 
not adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction in 
the matter, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for bilateral 
leg disabilities, to include as secondary to service-
connected lumbosacral strain, and to an earlier effective 
date for TDIU are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.  


FINDINGS OF FACT

1.	In January 2010, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking an 
increased rating for lumbosacral strain; there are no 
questions of fact or law remaining before the Board in this 
matter.

2.	In January 2010, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking 
service connection for sleep apnea; there are no questions of 
fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for the Veteran's lumbosacral strain.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).

2.	The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of service connection for sleep apnea.  38 U.S.C.A. §§ 
7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal in the matters of the rating 
for lumbosacral strain and service connection for sleep 
apnea, further discussion of the impact of the VCAA on such 
matters is not necessary.  

Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.

At his hearing before the undersigned in January 2010, the 
Veteran stated that he wished to withdraw his appeal for a 
rating in excess of 40 percent for lumbosacral strain.  In a 
subsequent letter (received by VA in January 2010) the 
Veteran stated that he was "dropping" his appeals for service 
connection for sleep apnea and for a rating in excess of 40 
percent for lumbosacral stain.  Hence, there are no 
allegations of error of fact or law for appellate 
consideration on these claims. Accordingly, the Board does 
not have jurisdiction to consider appeals in these matters.


ORDER

The appeal seeking service connection for sleep apnea, to 
include as secondary to a service-connected back disability, 
is dismissed.  

The appeal seeking an increased rating for lumbosacral strain 
is dismissed.


REMAND

Regarding the claim of service connection for a bilateral leg 
disability, to include as secondary to a service-connected 
lumbosacral spine disability, on October 2007 VA examination 
the examiner offered an opinion to the effect that a 
bilateral leg disability was related to degenerative disc 
disease of the lumbosacral spine.  The RO continued the 
denial of service connection for bilateral leg disability, in 
part, because only lumbosacral strain (and not degenerative 
disc disease) was service-connected.  It was noted that the 
Veteran had sustained postservice intercurrent injuries, in a 
work-related injury (in 1978) and in a motor vehicle accident 
(MVA) (in 2001) which had lead to the development of disc 
disease.  Records relating to such injuries were not obtained 
(and the matter was not addressed in the October 2007 
examination report).  The records of treatment for the 
intercurrent injuries are pertinent -perhaps critical- 
evidence in the matter at hand; and must be secured.  The 
matter of service connection for degenerative disc disease is 
inextricably intertwined with that of service connection for 
a bilateral leg disability and must be adjudicated prior to a 
determination on the bilateral leg disability claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Furthermore, these circumstances meet the "low threshold" 
standard as to when a VA examination to secure a medical 
nexus opinion is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, as the establishment of 
service connection for bilateral leg disabilities may have a 
bearing on the effective date assigned for the award of TDIU, 
the determination on the effective date claim must be 
deferred pending resolution of the service connection claim.  

The Veteran is advised that where evidence (to include 
releases for private records) requested in connection with a 
claim for VA benefits is not received within a year of the 
initial request, the claim is to be considered abandoned.  
See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's co-operation 
(i.e., providing any necessary 
identifying information and releases) 
the RO should obtain copies of the 
complete clinical records of any and 
all evaluations and/or treatment he has 
received for his low back (to 
specifically include the complete 
records pertaining to his work injury 
in 1978 and to his MVA in 2001.     

2.  The RO should then arrange for an 
orthopedic examination of the Veteran 
to ascertain the presence, nature, and 
likely etiology of his lumbosacral disc 
disease and his bilateral leg 
disabilities (if any).  The examiner 
must review the Veteran's claims file 
in conjunction with the examination, 
and based on such review and 
examination of the Veteran, provide 
opinions responding to the following:  

(a) Does the Veteran have degenerative 
disc disease of the lumbar spine and/or 
bilateral leg disabilities?  If so, 
what the nature (medical diagnosis) of 
such disabilities?

(b) If degenerative disc disease of the 
lumbar spine is diagnosed, please 
indicate whether such , at least as 
likely as not (a 50% or better 
probability) is related to (was caused 
or aggravated by) the Veteran's 
service-connected lumbosacral strain.  

(c) If a bilateral leg disability is 
diagnosed, please indicate (for each 
diagnosis) whether such, at least as 
likely as not (a 50% or better 
probability) is related to (was caused 
or aggravated by, and if the latter the 
degree to which it was aggravated) a 
service-connected lumbar spine.  

The examiner must explain the rationale 
for all opinions.  

3.  The RO should then readjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond before the case is returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


